DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting over claim 23 of copending Application No. 16/787,138 (hereinafter Shinohara) in view of Merlin et al. (US 2015/0063258, hereinafter Merlin).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows
    
Regarding claim 1,
Claim 1 of Instant Application
Claim 23 of Shinohara
A wireless communication system in which one wireless LAN access point (which is hereinafter referred to as an “AP”) and a plurality of wireless LAN stations (each of which is hereinafter referred to as an “STA”) are connected to each other, and in which a wireless frame is simultaneously transmitted from each of the plurality of STAs to the AP in a multiple access scheme, wherein:
the AP includes:
a station information collection unit that collects from the plurality of STAs station information which is used for selection of STAs performing 
a simultaneous-transmission determination unit that selects a combination of STAs performing the simultaneous transmission based on the station information; and
a trigger transmission unit that transmits to each of the STAs performing the simultaneous transmission a trigger frame which instructs to perform the simultaneous transmission and which includes information necessary for the control of the simultaneous transmission, and
each of STAs that is designated by the trigger frame is configured to simultaneously transmit the wireless frame to the AP.

a station information collection unit that collects from the plurality of STAs station information which is used for selection of STAs performing 
a simultaneous-transmission determination unit that selects a combination of STAs performing the simultaneous transmission based on the station information; and 
a trigger transmission unit that transmits to each of the STAs, which simultaneously transmits the uplink data frame, a trigger frame which instructs to perform the simultaneous transmission and which includes information necessary for the control of the simultaneous transmission and an MCS index used in the simultaneous transmission.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 23 of Shinohara by eliminating the italicized portion of limitation of claim 1.
Shinohara does not teach each of STAs that is designated by the trigger frame is configured to simultaneously transmit the wireless frame to the AP. Merlin teaches each of STAs that is designated by the trigger frame is configured to simultaneously transmit the wireless frame to the AP (¶ [0070]: At a time indicated by the TF message 804, the three user terminals 120A-C transmit data 806A-C to the AP 110. The data 806a-c are transmitted at least partially concurrently during the transmission opportunity). It would have been obvious to one of ordinary skill in the art before the effective filing 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “station information collection unit, simultaneous-transmission determination unit, and trigger transmission unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merlin et al. (US 2015/0063258).

Regarding claim 1, Merlin discloses 
A wireless communication system in which one wireless LAN access point (which is hereinafter referred to as an “AP”) and a plurality of wireless LAN stations (each of which is hereinafter referred to as an “STA”) are connected to each other, and in which a wireless frame is simultaneously transmitted from each of the plurality of STAs to the AP in a multiple access scheme, wherein: the AP includes (Fig. 8):
a station information collection unit that collects from the plurality of STAs station information which is used for selection of STAs performing simultaneous transmission and for control of the simultaneous transmission (¶ [0068]: The message exchange may indicate that each of the user terminals 120A-C may transmit a request message (REQ) 802A-C to the AP 110 requesting a UL-MU-MIMO TXOP. As described above, each of the request messages 802A-C may indicate that the transmitting user terminal 120A-C has data available to be transmitted to the AP 110; ¶ [0069]: After receiving each of request messages 802A-C, the AP 110 may respond with a message indicating that the AP 110 has received each of the request messages 802A-C from the user terminals 120A-C; ¶ [0093]: ¶ [0073]: FIG. 9 shows a diagram of an example of a CTX frame 900 format. The CTX frame 900 may be configured as a trigger frame ... The AP 110 may determine the duration of the following Mu-MIMO PPDU that the user terminals 120 are allowed to send based on estimated TX time fields received in at least one message requesting to transmit uplink data from the user terminals 120);
a simultaneous-transmission determination unit that selects a combination of STAs performing the simultaneous transmission (¶ [0069]: the AP 110 may transmit a trigger frame (TF) message (e.g., a CTX message) indicating that each of the request messages 802A-C has been received but that the AP 110 has not granted a transmission opportunity for the user terminals 120A-C to uplink data ... the TF message 804 is a broadcast message. The TF message 804 may indicate which user terminals are granted permission to transmit data to the AP 110 during a transmission opportunity) based on the station information (¶ [0068]: The message exchange may indicate that each of the user terminals 120A-C may transmit a request message (REQ) 802A-C to the AP 110 requesting a UL-MU-MIMO TXOP. As described above, each of the request messages 802A-C may indicate that the transmitting user terminal 120A-C has data available to be transmitted to the AP 110); and 
a trigger transmission unit that transmits to each of the STAs performing the simultaneous transmission (¶ [0069]: the AP 110 may transmit a trigger frame (TF) message (e.g., a CTX message) indicating that each of the request messages 802A-C has been received but that the AP 110 has not granted a transmission opportunity for the user terminals 120A-C to uplink data ... the TF message 804 is a broadcast message. The TF message 804 may indicate which user terminals are granted permission to transmit data to the AP 110 during a transmission opportunity) a trigger frame which instructs to perform the simultaneous transmission (¶ [0070]: At a time indicated by the TF message 804, the three user terminals 120A-C transmit data 806A-C to the AP 110. The data 806a-c are transmitted at least partially concurrently during the transmission opportunity) and which includes information necessary for the control of the simultaneous transmission (¶ [0073]: FIG. 9 shows a diagram of an example of a CTX frame 900 format. The CTX frame 900 may be configured as a trigger frame ... The AP 110 may determine the duration of the following Mu-MIMO PPDU that the user terminals 120 are allowed to send based on estimated TX time fields received in at least one message requesting to transmit uplink data from the user terminals 120 ... The UT Info 930 field may include ... a Time Adjustment 936 field which indicates a time that a UT should adjust its transmission compared to the reception of a trigger frame (the CTX in this case) ...  and a MCS 946 field which indicates the MCS the UT should use), and
each of STAs that is designated by the trigger frame is configured to simultaneously transmit the wireless frame to the AP (¶ [0070]: At a time indicated by the TF message 804, the three user terminals 120A-C transmit data 806A-C to the AP 110. The data 806a-c are transmitted at least partially concurrently during the transmission opportunity).


Regarding claim 10, Merlin discloses 
A wireless communication method in which one wireless LAN access point (which is hereinafter referred to as an “AP”) and a plurality of wireless LAN stations (each of which is hereinafter referred to as an “STA”) are connected to each other, and in which a wireless frame is simultaneously transmitted from each of the plurality of STAs to the AP in a multiple access scheme, wherein: the AP includes (Fig. 8):
a first step collecting from the plurality of STAs station information which is used for selection of STAs performing the simultaneous transmission and for control of the simultaneous transmission (¶ [0068]: The message exchange may indicate that each of the user terminals 120A-C may transmit a request message (REQ) 802A-C to the AP 110 requesting a UL-MU-MIMO TXOP. As described above, each of the request messages 802A-C may indicate that the transmitting user terminal 120A-C has data available to be transmitted to the AP 110; ¶ [0069]: After receiving each of request messages 802A-C, the AP 110 may respond with a message indicating that the AP 110 has received each of the request messages 802A-C from the user terminals 120A-C; ¶ [0093]: ¶ [0073]: FIG. 9 shows a diagram of an example of a CTX frame 900 format. The CTX frame 900 may be configured as a trigger frame ... The AP 110 may determine the duration of the following Mu-MIMO PPDU that the user terminals 120 are allowed to send based on estimated TX time fields received in at least one message requesting to transmit uplink data from the user terminals 120);
a second step of selecting a combination of STAs performing the simultaneous transmission (¶ [0069]: the AP 110 may transmit a trigger frame (TF) message (e.g., a CTX message) indicating that each of the request messages 802A-C has been received but that the AP 110 has not based on the station information (¶ [0068]: The message exchange may indicate that each of the user terminals 120A-C may transmit a request message (REQ) 802A-C to the AP 110 requesting a UL-MU-MIMO TXOP. As described above, each of the request messages 802A-C may indicate that the transmitting user terminal 120A-C has data available to be transmitted to the AP 110); and 
a third step of transmitting to each of the STAs performing the simultaneous transmission (¶ [0069]: the AP 110 may transmit a trigger frame (TF) message (e.g., a CTX message) indicating that each of the request messages 802A-C has been received but that the AP 110 has not granted a transmission opportunity for the user terminals 120A-C to uplink data ... the TF message 804 is a broadcast message. The TF message 804 may indicate which user terminals are granted permission to transmit data to the AP 110 during a transmission opportunity) a trigger frame which instructs to perform the simultaneous transmission (¶ [0070]: At a time indicated by the TF message 804, the three user terminals 120A-C transmit data 806A-C to the AP 110. The data 806a-c are transmitted at least partially concurrently during the transmission opportunity) and which includes information necessary for the control of the simultaneous transmission (¶ [0073]: FIG. 9 shows a diagram of an example of a CTX frame 900 format. The CTX frame 900 may be configured as a trigger frame ... The AP 110 may determine the duration of the following Mu-MIMO PPDU that the user terminals 120 are allowed to send based on estimated TX time fields received in at least one message requesting to transmit uplink data from the user terminals 120 ... The UT Info 930 field may include ... a Time Adjustment 936 field which indicates a time that a UT should adjust its transmission compared to the reception of a , and
each of STAs that is designated by the trigger frame is configured to simultaneously transmit the wireless frame to the AP (¶ [0070]: At a time indicated by the TF message 804, the three user terminals 120A-C transmit data 806A-C to the AP 110. The data 806a-c are transmitted at least partially concurrently during the transmission opportunity).

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you . 

/JAE Y LEE/Primary Examiner, Art Unit 2466